People v Arriaza (2015 NY Slip Op 09660)





People v Arriaza


2015 NY Slip Op 09660


Decided on December 30, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2014-08819

[*1]People of State of New York, respondent,
vRicardo Arriaza, appellant.


Robert C. Mitchell, Riverhead, NY (James H. Miller of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Michael J. Brennan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated August 25, 2014, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The defendant failed to show, by a preponderance of the evidence (see People v Gillotti, 23 NY3d 841; People v Wyatt, 89 AD3d 112), his entitlement to a downward departure from the presumptive risk level (see People v Pavia, 121 AD3d 960; People v Romero, 113 AD3d 605). Accordingly, the County Court properly designated him a level two sex offender.
The defendant's remaining contentions are not properly before this Court.
LEVENTHAL, J.P., CHAMBERS, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court